Mark A. Barnett, Judge
This case having been submitted for decision, and the court, after due deliberation, having rendered a decision herein; now, in conformity with that opinion it is hereby
ORDERED that the final results and final rescission of the 20th administrative review of the antidumping duty order on fresh garlic from the People's Republic of China, see Fresh Garlic From the People's Republic of China , 81 Fed. Reg. 39,897 (Dep't Commerce June 20, 2016) (final results and final rescission of the 20th antidumping duty admin. review; 2013-2014), as amended by the Final Results of Redetermination Pursuant to Court Remand, ECF No. 69-1, and the Final Results of Redetermination Pursuant to Court Remand, ECF No. 90, are SUSTAINED , and it is further
ORDERED that the subject entries must be liquidated in accordance with the final court decision, including all appeals, as provided for in Section 516A(e) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).